Citation Nr: 0837058	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  07-09 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Basic eligibility for non-service-connected death pension 
benefits.

3.  Entitlement to accrued benefits.



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The appellant is claiming survivor's benefits as the widow of 
an individual who served with the Philippine Commonwealth 
Army from December 25, 1941, to April 9, 1942, and from 
February 11, 1945, to February 19, 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

FINDINGS OF FACT

1.  According to the official certificate of death, the 
veteran's death in December 1969 was caused by the influenza.  
No other cause of death was indicated.

2.  At the time of his death, the veteran had no service-
connected disabilities, and there were no claims for service 
connection pending.  There is no documentation establishing 
that he was ever a prisoner of war (POW).

3.  The competent and probative evidence of record 
preponderates against a finding that the veteran's death was 
caused by an illness or disease incurred in or aggravated by 
service.

4.  The veteran did not have qualifying service to be 
eligible for VA pension benefits, and therefore the 
appellant, as his surviving spouse, is not eligible for VA 
death pension benefits.

5.  The appellant did not file a claim for death pension or 
dependency and indemnity compensation (DIC) benefits until 
May 2006, which was more than one year after the veteran's 
death.

CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not related to an 
injury or disease incurred in or aggravated by active 
military service, nor may it be presumed that his death was 
related to service.  38 U.S.C.A. §§ 1101, 1102, 1110, 1112, 
1310, 1311 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.312 (2008).

2.  The criteria for basic eligibility for VA non-service-
connected pension benefits have not been met.  38 U.S.C.A. §§ 
101(2), 107, 1521 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 
3.2, 3.3, 3.6, 3.40, 3.41 (2008).

3.  The requirements for entitlement to accrued benefits have 
not been met, as the claim was not timely filed.  38 U.S.C.A. 
§ 5121 (West 2002 & Supp. 2008); 38 C.F.R. § 3.1000 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 
23,353 (April 30, 2008).  This notice must be provided prior 
to an initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In May 2006 and December 2006, in response to her claim for 
death benefits, the RO sent the appellant letters informing 
her of the types of evidence needed to substantiate her claim 
and its duty to assist her in substantiating her claim under 
the VCAA.  The letters informed the appellant that VA would 
assist her in obtaining evidence necessary to support her 
claim, such as medical records, employment records, or 
records from other Federal agencies.  She was advised that it 
is her responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to her claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Although no longer required, the appellant 
was also asked to submit evidence and/or information in her 
possession to the RO.

The Board finds that the content of the letters provided to 
the appellant complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the July 2006 rating 
decision and February 2007 SOC explained the basis for the 
RO's action, and the SOC provided her with an additional 60-
day period to submit more evidence.  It appears that all 
obtainable evidence identified by the appellant relative to 
her claim has been obtained and associated with the claims 
file, and that she has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claims, and to respond to VA 
notices.

Moreover, the appellant has not demonstrated any error in 
VCAA notice, and therefore the presumption of prejudicial 
error as to such notice does not arise in this case.  See 
Sanders v. Nicholson, supra.

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the appellant in 
proceeding with the present decision.  Since the claim for 
service connection is being denied, no effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the appellant.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

A.  Service Connection - Cause of Death

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1331 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303(a) (2008).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).   Influenza and malaria are not among the diseases 
for which service connection can be granted on a presumptive 
basis under the provisions specific to former POWs.  
38 C.F.R. § 3.309(c).

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  
38 C.F.R. § 3.312. 

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  
38 C.F.R. § 3.312(a).  The service-connected disability will 
be considered the principal cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a casual connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359, 
366 (1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  Even in such cases, 
it must be considered whether there may be a reasonable basis 
for holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In such a situation, however, it would not generally 
be reasonable to hold that a service-connected disability 
accelerated death unless such condition affected a vital 
organ and was itself of a progressive or debilitating nature.  
38 C.F.R. § 3.312(c)(3), (4).

In this case, the appellant contends that the veteran 
suffered from malaria, beriberi, swelling of the legs and 
hands, and body weakness while he was a POW.  The appellant 
wrote in June 2006 that the veteran also acquired dysentery 
and cholera during his military service, and that the cause 
of death was influenza.  She also wrote that the veteran was 
not treated by a physician for monetary reasons.  In a 2006 
affidavit, F.A.A. and Q.M.S. stated that they knew that the 
veteran died of malaria and influenza because they visited 
him during the last days of his life and saw him trembling, 
sweating, and shivering.  At the January 2007 Decision Review 
Officer Hearing, the appellant testified that the veteran 
complained of aches and swelling and was very weak during his 
military service.  In addition, she stated that when the 
veteran left military service he was unable to work.

The Board notes that the presumptive provisions for former 
POWs discussed above are not applicable because the cause of 
death is not included in the presumptive provisions for 
former POWs.  See 38 C.F.R. § 3.309(c).  In addition, it has 
not been established that the veteran was a POW.  In a 1946 
Affidavit for Philippine Army Personnel the veteran indicated 
that he was a POW from April 10 to April 14, 1942.  However, 
in a 1945 Affidavit for Philippine Army Personnel the veteran 
indicated that he was engaged in civilian pursuits during 
this time period.  In addition, the record does not contain 
documentation which would authoritatively verify the 
veteran's alleged POW status, such as Philippine Red Cross 
records, a Guarantor's receipt for a released POW, a Japanese 
Parole Certificate for a released POW, or War Claim 
Commission records.  

A certificate of death issued by Archdiocese of Lingayen-
Dagupan dated July 19, 1979, indicates that the cause of the 
veteran's death was the flu.  A certificate of death issued 
by the Philippine government also states that the veteran 
died of the flu.  The record does not contain any in-service 
or post-service medical records.

We recognize the sincerity of the arguments advanced by the 
appellant that the cause of the veteran's death was service 
connected.  However, the resolution of issues that involve 
medical knowledge, such as the diagnosis of a disability and 
the determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  However, influenza and 
malaria require specialized training for a determination as 
to diagnosis and causation, and are therefore not susceptible 
of lay opinions on etiology. 

Since Mr. A and Mr. S are not medical professionals, the 
Board does not give probative value to their assertions that 
based on their observations the veteran died of malaria and 
influenza.  In addition, the death certificate listed only 
influenza as the cause of the veteran's death.  The record 
does not contain any medical evidence linking the veteran's 
influenza to his military service.

Although we are sympathetic with the appellant's loss of her 
husband, we find a lack of competent medical evidence to 
warrant a favorable decision.  The preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for the cause of the veteran's death, and 
the benefit-of-the-doubt doctrine is inapplicable.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 

B.  Non-Service-Connected Death Pension

As noted in the Introduction, above, the decedent had 
recognized service with the Philippine Commonwealth Army from 
December 25, 1941, to April 9, 1942, and from February 11, 
1945, to February 19, 1945.  He had no other recognized 
service, and is not shown by the record to have been a former 
POW.

This category of service does not qualify the decedent for VA 
pension benefits.  In Cacalda v. Brown, 9 Vet. App. 261, 264 
(1996), it was held that, under 38 U.S.C.A. § 107(a), certain 
service by a decedent before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines is deemed not to be active service for the 
purpose of granting non-service-connected benefits, including 
VA pension benefits, although such a decedent may receive 
other types of VA benefits, e.g., disability compensation 
benefits, where supported by the evidence.  It was noted in 
Cacalda, supra, that this law had been held not to violate 
the United States Constitution, citing Quiban v. Veterans 
Admin., 928 F.2d 1154, 1158 (D.C. Cir. 1991).

Here, as in Cacalda, supra, the decedent's recognized service 
falls into the service period category which expressly has 
been deemed not to be active military service for the purpose 
of receiving VA non-service-connected pension benefits.  
Thus, the appellant is not entitled to VA death pension 
benefits, because it must be predicated upon the decedent's 
eligibility.  With his eligibility lacking, so too is hers.  
Since the law is dispositive of her claim, as in Cacalda, 
supra, her appeal as to this issue must be terminated because 
of the absence of legal merit or the lack of entitlement 
under the law, analogous to Rule 12(b)(6) of the Federal 
Rules of Civil Procedure for failure to state a claim upon 
which relief can be granted.  See, e.g., Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In order to establish basic 
eligibility for VA disability pension benefits, it is 
required, in part, that the individual with respect to whom 
pension is claimed be a veteran who had active military, 
naval, or air service.  See 38 U.S.C.A. §§ 101(2), (24), 
1521(a), (j); 38 C.F.R. §§ 3.1, 3.6.

C.  Accrued Benefits

The pertinent law and regulations governing claims for 
accrued benefits state that, upon the death of a veteran, his 
lawful surviving spouse may be paid periodic monetary 
benefits to which he was entitled at the time of death, and 
which were due and unpaid for a period not to exceed two 
years, based on existing rating decisions or other evidence 
that was on file when the veteran died.  38 U.S.C.A. § 5121; 
38 C.F.R. § 3.1000.

An application for accrued benefits must be filed within one 
year of the date of death.  A claim for death pension or 
dependency and indemnity compensation by a surviving spouse 
shall include a claim for any accrued benefits. 38 C.F.R. 
§ 3.1000(c); see also 38 C.F.R. § 3.152(b).

In this case, the appellant's husband died in December 1969.  
At the time of his death, the decedent did not have any 
service-connected disabilities, nor was there any claim for 
service connection pending.  A review of the file reveals the 
appellant did not submit a claim for death pension or DIC 
until more than one year after her husband's death.  In this 
regard, the Board notes the appellant submitted her formal 
claim in May 2006, which was more than 37 years after the 
veteran's death.  Therefore, because the appellant's claim 
for death benefits was received in excess of the one-year 
time requirement, she is not legally entitled to accrued 
benefits.  38 C.F.R. § 3.1000(c); see 38 C.F.R. § 3.152(b).

The law pertaining to eligibility for accrued benefits is 
dispositive of this issue, therefore the appellant's claim 
must be denied because of the absence of legal entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Entitlement to service connection for cause of death is 
denied.


[Continued on Next Page]


Because the decedent did not have active military service for 
purposes of entitlement to VA benefits, basic eligibility for 
non-service-connected pension benefits is denied.

Entitlement to accrued benefits is denied, as a matter of 
law.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


